NO. 12-00-00271-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JAMIE LEE BLEDSOE,§
	APPEAL FROM THE 273RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SHELBY COUNTY, TEXAS




MEMORANDUM OPINION
	Jamie Lee Bledsoe ("Appellant") was convicted of escape and was sentenced to fifteen years
of imprisonment and fined $5,000.00.  Appellant's counsel filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  Appellant also filed a brief pro se, asserting legal and factual
insufficiency of the evidence, ineffective assistance of counsel, charge error, and denial of his right
to confront witnesses as grounds for reversing his conviction.  We affirm. 

Background
	Appellant was charged by indictment with the offense of escape.  On June 26, 2000, his case
was tried to a jury and a guilty verdict was rendered on June 27.  Appellant elected to have the jury
assess his punishment and was sentenced to fifteen years of imprisonment and a $5,000.00 fine. 
Appellant timely filed his notice of appeal on July 27.

Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969),
stating that he has diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error and that there is no error upon which an appeal can be predicated.  He
further relates that he is well acquainted with the facts in this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant's brief presents a
chronological summation of the procedural history of the case, and further states that Appellant's
counsel is unable to raise any arguable issues for appeal.  We have likewise reviewed the record for
reversible error and have found none.
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the trial court's judgment is affirmed.

  JAMES T. WORTHEN 
									     Chief Justice


Opinion delivered November 19, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.






(DO NOT PUBLISH)